Case: 2:19-cv-01268-KAJ Doc #: 30 Filed: 11/20/19 Page: 1 of 2 PAGEID #: 386
                                                                                               .     FilED
                                                                                            RrC+lA RDW. K \t'tL
                                                                                             C L E R ~ LF C: OUPT

                     CERTIFICATE OF JUDGMENT UNDER SECTION 2329 .02
                                                                                         2D19 NDV20 PM 1:07
                                     OHIO REVISED CODE


 UNITED ST A TES OF AMERICA
                                              SS .
 SOUTHERN DISTRICT OF OHIO

        1, Richard W . N age!, Clerk of the United States District Court for the Southern District of
 Ohio, do certify that on 11 /06/19                  there was entered in the record in this court,
  Eastern Division B at Columbus
                          - - - -- '
                                      [3   Ohio in


 Case Number:            2: 19-cv-01268

 Case Name:              SQN Capital Management, LLC v. ST Holdings Topco , LLC et al.

 Judgment in favor of: SON Capital Management, LLC

 and against:            ST Holdings Topco , LLC and Seale A. Moorer, Jr.

 ln the amount of:       $3,113,750, plus interest at the rate of 14%

 per annum from September 30 , 2019 until paid in full.
                                                    -- - - - - - - - , . . - -




 Appeal filed/Pending

IN TESTIMONY WHEREOF, I have Hereunto set my hand and affixed th e seal of this Court, at
Columbus        13   . ] t"' D ay 0 f November
                . ti11S
           , 01110                                     _, AD
                                                           . ._
                                                               2019_ _.




                                                                                       Revised 7114/ 15
     Case: 2:19-cv-01268-KAJ Doc #: 30 Filed: 11/20/19 Page: 2 of 2 PAGEID #: 387



                      ATTACHMENT TO CERTIFICATE OF JUDGMENT

 SQN Capital Management, LLC
 100 Wall Street, 28th Floor
 New York, NY 10038

                   Plaintiff,
          v.

 ST Holdings TOPCO, LLC
 480 Olde Worthington Road
 Westerville, Ohio 43082


         and

 Seale A. Moorer, Jr.
 1755 Riverstone Drive
 Delaware, Ohio 43015-7085 ,

                    Defendants.




112408\000002\4849-9877-982 1
